EXHIBIT 10.19

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

The tables below provide information regarding the current annual cash
compensation amount and equity compensation for Non-Employee Directors of
Exelixis, Inc. Directors who are employees of Exelixis do not receive additional
compensation for director services.

2008 Cash Compensation for Non-Employee Directors

 

Board of Directors    Retainer Fee    $ 20,000    Additional Chair Retainer Fee
   $ 25,000    Regular Meeting Fee    $ 2,500    Special Meeting Fee1    $ 1,000
Audit Committee    Retainer Fee    $ 6,000    Additional Chair Retainer Fee    $
10,000    Meeting Fee2    $ 1,000 Compensation Committee    Retainer Fee    $
5,000    Additional Chair Retainer Fee    $ 5,000    Meeting Fee2    $ 1,000
Nominating & Corporate Governance Committee    Retainer Fee    $ 5,000   
Additional Chair Retainer Fee    $ 5,000    Meeting Fee2    $ 1,000 Research &
Development Committee    Retainer Fee    $ 10,000    Additional Chair Retainer
Fee    $ 10,000    Meeting Fee2    $ 5,000

 

1

Meeting at which minutes are generated.

 

2

In-person meeting or teleconference at which minutes are generated.

2008 Equity Compensation for Non-Employee Directors

 

Board of Directors    Initial Option Grant3   Number of Options    25,000   
Annual Option Grant   Number of Options    15,000

 

3

For new directors only.

Except as provided above, all other terms and conditions regarding compensation
for Non-Employee Directors remain as outlined in Exelixis’ Proxy Statement for
the 2007 Annual Meeting of Stockholders, which was filed with the Securities and
Exchange Commission on March 29, 2007. Information regarding compensation for
Non-Employee Directors will also be provided in the Company’s Proxy Statement
for the 2008 Annual Meeting of Stockholders which will be filed with the
Securities and Exchange Commission in March 2008.